DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, and 15 is/are rejected under 35 U.S.C. 102(a)1) as being anticipated by Biggerstaff US2016/0073586 A1 (hereinafter Biggerstaff).
Regarding claim 1, Biggerstaff teaches a spreader system (see Figs. 2, 3) for use in an agricultural harvester (see Fig. 1) having a threshing system (see elements 12, 18) and a cleaning system (see element 28), the spreader system comprising: 
a chopper (see element 34) for the chopping straw from the threshing system(see para. 28, second sentence); 
a chaff spreader system (see element 54) configured to receive a flow of chaff from the cleaning system (see para. 28, first sentence); and 
a straw spreader system (see element 36) configured to receive a flow of straw from the chopper (see para. 0028, fourth sentence), 
wherein the chaff spreader system (see element 54) is further configured to emit a chaff airflow stream in a first flow path (see para. 28, wherein the shoe MOG is discharged through the outlet 58 of the duct 54. Given the proximity of the outlet 58 of the duct 54 to the plural vanes 36, the shoe MOG discharged from the outlet 58 travels [e.g., influenced by the air flow from the blower 38, FIG. 1] past the rear edge 60 of the plate 52, which is adjacent the outlet end of the plural vanes 36. The shoe MOG enters the stream of chopped MOG from, in one embodiment, a location adjacent to an outlet end of the plural vanes 36 and is carried by the stream to the ground), and the straw spreader system (see element 36) is configured to emit a straw airflow stream in a second flow path (wherein the chopped straw/MOG is inevitably accompanied by an airflow, in particular generated by the rotor of chopper 34), the first flow path and the second flow path intersecting at a place of confluence apart from the chaff spreader system and the straw spreader system (see para. 0028, penultimate sentence; fig. 5, the airflows which is discharged from a source into ambient air expand, the respective streamlines taper outwardly from the source, due to this diverging behavior, the two spreader systems will intersect).
Regarding claim 7, Biggerstaff teaches wherein the chaff airflow stream has a velocity prior to the place of confluence and the straw airflow stream has a velocity prior to the place of confluence the velocity of the chaff airflow stream being configured to be generally slower than the velocity of the straw airflow stream (see para. 0002, 0028 wherein the air flow/first airflow will remove the chaff from the threshed grain and the cleaned grain is conveyed to a discharge auger that elevates the grain to an onboard storage bin, and a fan of the cleaning system produces an airstream/second airflow through the shoe that entrains the lighter non-grain particles, and carries them out at or towards the rear of the combine harvester, therefore the different airflow stream velocities are implied).
Regarding claim 8, Biggerstaff teaches wherein at the place of confluence the chaff (see element 54) airflow stream and the straw (see element 36) airflow stream merge to form a merged flow (see para. 28, wherein the shoe MOG is discharged through the outlet 58 of the duct 54. Given the proximity of the outlet 58 of the duct 54 to the plural vanes 36, the shoe MOG discharged from the outlet 58 travels [e.g., influenced by the air flow from the blower 38, FIG. 1] past the rear edge 60 of the plate 52, which is adjacent the outlet end of the plural vanes 36. The shoe MOG enters the stream of chopped MOG from, in one embodiment, a location adjacent to an outlet end of the plural vanes 36 and is carried by the stream to the ground, wherein the chopped straw/MOG is inevitably accompanied by an airflow, in particular generated by the rotor of chopper 34), and the merged flow starts along a path that generally extends along the second flow path (see para. 0028, penultimate sentence; fig. 5, the airflows which is discharged from a source into ambient air expand, the respective streamlines taper outwardly from the source, due to this diverging behavior, the two spreader systems will intersect).
Regarding claim 9, Biggerstaff teaches wherein at the place of confluence the chaff airflow stream and the straw airflow stream exhibit increased chaotic movement (see para. 0024, 0028, penultimate sentence; fig. 5, the airflows which is discharged from a source into ambient air expand, the respective streamlines taper outwardly from the source, due to this diverging behavior, the two spreader systems will intersect, a fan or blower 38 provides a stream of air as to carry lighter chaff particles away from the grain, wherein increased chaotic movement resides in the stream of air provided by the fan or blower 38).
Regarding claim 15, Biggerstaff further teaches that wherein the agricultural harvester is an agricultural combine (see para. 0001-0004, 0018, wherein an agricultural combine harvester residue discharge system is disclosed).

Claim(s) 1-5, and 15 is/are rejected under 35 U.S.C. 102(a)1) as being anticipated by Bruns US Patent 5,082,186 (hereinafter Bruns).
Regarding claim 1, Bruns teaches a spreader system (see figs. 1, 2) for use in an agricultural harvester (see abstract, combine 10) having a threshing system and a cleaning system (col. 1, ll. 13-34, wherein any combine harvester implicitly comprises a threshing and cleaning system), the spreader system comprising: 
a chopper for the chopping straw from the threshing system (see col. 1, ll. 20-29, wherein a harvester having a chopper is disclosed, therefore it is implied that the harvester 10 is equipped with a chopper); 
a chaff spreader system (see elements 32 and 32A) configured to receive a flow of chaff (see element 17) from the cleaning system; and 
a straw spreader system (see elements 31 and 31A) configured to receive a flow of straw (see element 16) from the chopper, 
wherein the chaff spreader system is further configured to emit a chaff airflow stream in a first flow path (see col. 5, ll. 8-11), and the straw spreader system is configured to emit a straw airflow stream in a second flow path (see fig. 2,  wherein the rotating straw spreader paddles 43 and 43A inevitably create an airflow) , the first flow path and the second flow path intersecting at a place of confluence apart from the chaff spreader system and the straw spreader system (see col. 3, ll. 10-13, wherein the even distribution of chaff and straw implied a merge of the chaff airflow and the straw airflow).
Regarding claim 2, Burns further teaches the chaff spreader system comprises: a right blower configured to emit a right portion of the chaff airflow stream (see Fig. 1-2, wherein arms 51 and 51A propel the materials flow into chaff spreader 32 and 32 A, see col. 4, ll. 65 through col. 5, ll. 23); and a left blower configured to emit a left portion of the chaff airflow stream (see Fig. 2, see Fig. 1-2, wherein arms 51 and 51A propel the materials flow into chaff spreader 32 and 32 A, see col. 4, ll. 65 through col. 5, ll. 23), and wherein the straw spreader system comprises: a right thrower configured to emit a right portion of the straw airflow stream (see Fig. 1-2, elements 31, 31A, see col. 4, ll. 65 through col. 5, ll. 23, wherein arms 43 and 43A mounted on the upper disks 31 and 31A propel and spread the straw in a rearward direction in a relatively even swath behind the combine); and a left thrower configured to emit a left portion of the straw airflow stream (see Fig. 1-2, elements 31, 31A, see col. 4, ll. 65 through col. 5, ll. 23, wherein arms 43 and 43A mounted on the upper disks 31 and 31A propel and spread the straw in a rearward direction in a relatively even swath behind the combine).
Regarding claim 3, Burns further teaches that wherein the blowers and the throwers comprise generally vertical rotation axes and are configured for rotation thereabout (see Figs. 1-2, elements 31 and 31A, wherein the straw and chaff spreaders are rotated in opposite direction  as indicated by arrows 22 and 23 to distribute straw and chaff, therefore it is implied that the blowers and throwers comprise generally vertical rotation axis for rotation thereabout, see col. 3, ll. 14-20, ll. 29-38; see col. 3, ll. 65 through col. 4, ll. 1-10, wherein torque from shaft 26 is transmitted to element 32 whereby spreader rotates with shaft 26).
Regarding claim 4, Burns further teaches wherein the blowers are configured to rotate in counter-rotational directions to each other and the throwers are configured to rotate in counter-rotational directions to each other (see Fig. 1-2, elements 31 and 31A, wherein arms 51 and 51A propel the materials flow into chaff spreader 32 and 32 A, see col. 4, ll. 65 through col. 5, ll. 23, wherein the straw and chaff spreaders are rotated in opposite direction  as indicated by arrows 22 and 23 to distribute straw and chaff, see col. 3, ll. 14-20, ll. 29-38; see col. 3, ll. 65 through col. 4, ll. 1-10).
Regarding claim 5, Burns further teaches that the second flow path is generally perpendicular to a longitudinal axis of the spreader system (see figs. 1-2, see col. 3, ll. 14-20, ll. 29-38; see col. 3, ll. 65 through col. 4, ll. 1-10, see fig. 2,  wherein the rotating straw spreader paddles 43 and 43A inevitably create an airflow, wherein the material is shown flowing generally perpendicular to a longitudinal axis of the spreader).
Regarding claim 15, the combination of Biggerstaff and Bruns teaches all the materials as applied above. Bruns further teaches the agricultural harvester is an agricultural combine (see abstract).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruns US Patent 5,082,186 (hereinafter Bruns) in view of Biggerstaff US2016/0073586 A1 (hereinafter Biggerstaff).
Regarding claim 7, Bruns teaches the materials as applied above. However, it does not expressly or explicitly teach the chaff airflow stream has a velocity prior to the place of confluence and the straw airflow stream has a velocity prior to the place of confluence the velocity of the chaff airflow stream being configured to be generally slower than the velocity of the straw airflow stream.
Biggerstaff teaches wherein the chaff airflow stream has a velocity prior to the place of confluence and the straw airflow stream has a velocity prior to the place of confluence the velocity of the chaff airflow stream being configured to be generally slower than the velocity of the straw airflow stream (see para. 0002, 0028 wherein the air flow/first airflow will remove the chaff from the threshed grain and the cleaned grain is conveyed to a discharge auger that elevates the grain to an onboard storage bin, and a fan of the cleaning system produces an airstream/second airflow through the shoe that entrains the lighter non-grain particles, and carries them out at or towards the rear of the combine harvester, therefore the different airflow stream velocities are implied).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the chaff airflow stream having a velocity prior to the place of confluence and the straw airflow stream having a velocity prior to the place of confluence the velocity of the chaff airflow stream being configured to be generally slower than the velocity of the straw airflow stream for the benefit of facilitating the movement of grain and removal of chaff from threshed grain allowing for the cleaning grain to be discharged into a storage bin.
Regarding claim 8, the combination of Biggerstaff and Bruns teaches all the materials as applied above. Bruns do not expressly or explicitly teaches at the place of confluence the chaff airflow stream and the straw airflow stream merge to form a merged flow, and the merged flow starts along a path that generally extends along the second flow path.
Biggerstaff teaches wherein at the place of confluence the chaff (see element 54) airflow stream and the straw (see element 36) airflow stream merge to form a merged flow (see para. 28, wherein the shoe MOG is discharged through the outlet 58 of the duct 54. Given the proximity of the outlet 58 of the duct 54 to the plural vanes 36, the shoe MOG discharged from the outlet 58 travels [e.g., influenced by the air flow from the blower 38, FIG. 1] past the rear edge 60 of the plate 52, which is adjacent the outlet end of the plural vanes 36. The shoe MOG enters the stream of chopped MOG from, in one embodiment, a location adjacent to an outlet end of the plural vanes 36 and is carried by the stream to the ground, wherein the chopped straw/MOG is inevitably accompanied by an airflow, in particular generated by the rotor of chopper 34), and the merged flow starts along a path that generally extends along the second flow path (see para. 0028, penultimate sentence; fig. 5, the airflows which is discharged from a source into ambient air expand, the respective streamlines taper outwardly from the source, due to this diverging behavior, the two spreader systems will intersect).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Bruns with a place of confluence the chaff airflow stream and the straw airflow stream merge to form a merged flow, and the merged flow starts along a path that generally extends along the second flow path for the benefit of facilitating the movement of grain and removal of chaff from threshed grain allowing for the cleaning grain to be discharged into a storage bin and discard of non-desired particulate.
Regarding claim 9, the combination of Biggerstaff and Bruns teaches all the materials as applied above. Bruns do not expressly or explicitly teaches at the place of confluence the chaff airflow stream and the straw airflow stream exhibit increased chaotic movement.
Biggerstaff teaches wherein at the place of confluence the chaff airflow stream and the straw airflow stream exhibit increased chaotic movement (see para. 0024, 0028, penultimate sentence; fig. 5, the airflows which is discharged from a source into ambient air expand, the respective streamlines taper outwardly from the source, due to this diverging behavior, the two spreader systems will intersect, a fan or blower 38 provides a stream of air as to carry lighter chaff particles away from the grain, wherein increased chaotic movement resides in the stream of air provided by the fan or blower 38).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Bruns with place of confluence the chaff airflow stream and the straw airflow stream exhibit increased chaotic movement for the benefit of facilitating the movement of grain and removal of chaff from threshed grain allowing for the cleaning grain to be discharged into a storage bin and discard of non-desired particulate.
Regarding claim 10, the combination of Biggerstaff and Bruns teaches all the materials as applied above. Bruns further teaches the throwers (elements 31 and 32A, Figs. 1-2) which are being rotated, wherein the throwers each include a plurality of rotatable V-shaped paddles (see arms 51, see Fig. 1-2; wherein arms 51 and 51A propel the materials flow into chaff spreader 32 and 32 A, see col. 4, ll. 65 through col. 5, ll. 23, wherein the straw and chaff spreaders are rotated in opposite direction  as indicated by arrows 22 and 23 to distribute straw and chaff, see col. 3, ll. 14-20, ll. 29-38; see col. 3, ll. 65 through col. 4, ll. 1-10, wherein a V-shape is seen on the close to element 32A arms 51).  
Regarding claim 11, the combination of Biggerstaff and Bruns teaches all the materials as applied above. Bruns further teaches the throwers (elements 31 and 32A, Figs. 1-2) which are being rotated, wherein the V-shaped paddles have an upper portion and a lower portion, the upper portion having a longer dimension from a vertex than a dimension of the lower portion (see arms 51, see Fig. 1-2; wherein arms 51 and 51A propel the materials flow into chaff spreader 32 and 32 A, see col. 4, ll. 65 through col. 5, ll. 23, wherein the straw and chaff spreaders are rotated in opposite direction  as indicated by arrows 22 and 23 to distribute straw and chaff, see col. 3, ll. 14-20, ll. 29-38; see col. 3, ll. 65 through col. 4, ll. 1-10, wherein a V-shape is seen at the beginning rotatable arms 51 having a portion having a longer dimension from a vertex than the other dimension).

Claim(s) 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruns US Patent 5,082,186 (hereinafter Bruns) in view of Biggerstaff US2016/0073586 A1 (hereinafter Biggerstaff) in view of Holmén US 20100120482A1 (hereinafter Holmen).
Regarding claim 6, the combination of Biggerstaff and Bruns teaches all the materials as applied above. However, the combination of Bruns  and Biggerstaff do not expressly or explicitly discloses first flow path is at an obtuse angle to the longitudinal axis.
Holmen teaches a combine harvester having a straw chopper and a guide member arranged to deflect at least part of the stream of chopped straw material to an axial intake of the spreader fan (see abstract, para. 0015, 0038, see Fig. 2-4, where spreader fans 8 comprising fan blades 16 and guide plate 13 deflecting the material are shown) having a flow path that is at an obtuse angle to the longitudinal axis (see para. 0007, 0009, 0038, wherein the obtuse angle allow the straw to meet the fan blades such that the spreading can be executed in an optimal manner without unnecessary energy losses).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of Holmen, to configure the system of Bruns as modified by Biggerstaff with first flow path is at an obtuse angle to the longitudinal axis for the benefit of providing a means that would allow execution of spreading in an optimal manner without unnecessary energy losses and ensuring that the chopped material meet fan blades such that as much velocity as possible from the chopper is preserved and utilized to improve the spreading (see para. 0038).
Regarding claim 12, the combination of Biggerstaff and Bruns teaches all the materials as applied above. However, the combination of Bruns  and Biggerstaff do not expressly or explicitly discloses the throwers each additionally include a deflector placed radially outward from the paddles, the deflector being configured to assist in directing the straw airflow stream along the second flow path.
Holmen teaches combine harvester having a straw chopper and a guide member arranged to deflect at least part of the stream of chopped straw material to an axial intake of the spreader fan (see abstract, para. 0015, 0038, see Fig. 2-4, where spreader fans 8 comprising fan blades 16 and guide plate 13 deflecting the material are shown). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed given the teachings of Holmen, to configure the system of Bruns as modified by Biggerstaff with throwers each additionally include a deflector placed radially outward from the paddles, the deflector being configured to assist in directing the straw airflow stream along the second flow path for the benefit of providing a means that would allow execution of spreading in an optimal manner without unnecessary energy losses and ensuring that the chopped material meet fan blades such that as much velocity as possible from the chopper is preserved and utilized to improve the spreading (see para. 0038).

Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in form PTOL-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864